Case 20-80027-jw   Doc 7   Filed 06/23/20 Entered 06/23/20 16:36:46   Desc Main
                            Document     Page 1 of 7
Case 20-80027-jw   Doc 7   Filed 06/23/20 Entered 06/23/20 16:36:46   Desc Main
                            Document     Page 2 of 7
Case 20-80027-jw   Doc 7   Filed 06/23/20 Entered 06/23/20 16:36:46   Desc Main
                            Document     Page 3 of 7
Case 20-80027-jw   Doc 7   Filed 06/23/20 Entered 06/23/20 16:36:46   Desc Main
                            Document     Page 4 of 7
Case 20-80027-jw   Doc 7   Filed 06/23/20 Entered 06/23/20 16:36:46   Desc Main
                            Document     Page 5 of 7
Case 20-80027-jw   Doc 7   Filed 06/23/20 Entered 06/23/20 16:36:46   Desc Main
                            Document     Page 6 of 7
Case 20-80027-jw   Doc 7   Filed 06/23/20 Entered 06/23/20 16:36:46   Desc Main
                            Document     Page 7 of 7
